Citation Nr: 0528545	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  98-19 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama which, in part, denied the veteran's 
claims of entitlement to service connection for a dental 
condition and PTSD.  

The veteran subsequently moved to Tennessee; the Nashville RO 
now has original jurisdiction over the veteran's claims.

Procedural history

The veteran served on active duty from October 1965 to 
December 1966.

In July 1997, the veteran filed claims of entitlement to 
service connection for PTSD and "mouth disease".  These 
claims were denied by the RO in the above-mentioned March 
1998 rating decision.  The veteran perfected an appeal with 
the timely submission of his substantive appeal (VA Form 9) 
in December 1998.
 
The veteran filed a motion to advance his case on the Board's 
docket in February 2000.  This motion was denied by the Board 
in March 2000.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) 
(2004).

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Montgomery RO in October 2000.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

In January 2001, the Board remanded this for additional 
development.  The Board is satisfied that, to the extent 
possible, such action is complete.  In July 2005, the 
Nashville RO issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's claims.  The 
case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran did not 
experience dental trauma in service.

2.  The medical evidence does not include a current diagnosis 
of PTSD.

3.  The veteran did not engage in combat with an enemy.

4.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSIONS OF LAW

1.  A dental condition was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.381 (2004).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a dental condition and PTSD.

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 1998 statement of the case (SOC) and 
the July 2005 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.

More significantly, letters were sent to the veteran dated 
May 6, 2003 and June 17, 2004 which were specifically 
intended to address the requirements of the VCAA.  The Board 
notes that there are prior VCAA letters of record; however, 
these letters do not sufficiently address the requirements of 
the VCAA and will be discussed no further.  The May 2003 and 
June 2004 letters detailed the evidentiary requirements for 
claims for service connection, including the need for the 
veteran to establish "a relationship between your current 
disability and an injury, disease or event in military 
service."  See the May 6, 2003 VCAA letter, page 2; see also 
the June 17, 2004 VCAA letter, page 6.  Additionally, the 
October 1998 SOC and July 2005 SSOC detailed the specific 
provisions for entitlement to service connection for PTSD 
pursuant to 38 C.F.R. § 3.304 (2004), and the July 2005 SSOC 
detailed the specific provisions for entitlement to service 
connection for a dental condition pursuant to 38 C.F.R. 
§ 3.381 (2004).

Thus, the May 2003 and June 2004 letters, along with the 
October 1998 SOC and July 2005 SSOC, not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The June 2004 
letter informed the veteran that VA was responsible for 
getting: "Relevant records from any Federal agency.  This 
may include medical records form the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
See the June 17, 2004 VCAA letter, page 4.  The veteran was 
specifically told in this regard that the RO had sent a 
follow-up request to the Center for Units Records Research 
(CURR) for verification of his claimed in-service stressors.  
Id.  The May 2003 letter informed the veteran: "If we do not 
yet have them, we will get your service medical records and 
review them to see if they show you had an injury or disease 
in service.  We will also get other military service records 
if they are necessary" and "any VA medical records or other 
medical treatment records you tell us about."  
See the May 6, 2003 VCAA letter, pages 1-2.  The letter also 
stated: "If you have received treatment(s) from a VA Medical 
Facility(ies) for the conditions listed above, please give us 
the name(s) and date(s) of the treatment(s).  Enclosed is a 
VA Form 21-4138, Statement in Support of Claim, for your 
convenience.  We will request your medical records for you."  
Id. at 3.  The May 2003 VCAA letter also noted that the 
veteran had no representative acting on his behalf, and asked 
him to contact the RO if he desired a listing of the 
recognized Veterans Service Organizations (VSOs) and/or 
representatives that could assist him in his appeal.  Id. at 
4.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The June 2004 letter informed the veteran that VA was 
responsible for making reasonable efforts to obtain 
"relevant records not held by a Federal agency.  This may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers."  See 
the June 17, 2004 VCAA letter, page 5.  The June 2004 letter 
emphasized: "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It is your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency."  Id [emphasis 
in original].  The May 2003 letter stated: "If you have 
received treatment(s) from a private physician(s) for the 
conditions listed above, please complete the enclosed VA 
Forms 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs and return 
them to us.  Please use a separate form for each 
physician/hospital.  You may collect these medical records 
and mail them to us.  This may expedite the processing of 
your claim."  See the May 6, 2003 VCAA letter at 2 [emphasis 
in original].  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2003 letter requested:  "Tell 
us about any additional information or evidence that you want 
us to try to get for you.  Send us the evidence we need as 
soon as possible."  See the May 6, 2003 VCAA letter, page 3.  
The June 2004 letter requested: "If there is any other 
evidence or information that you think will support your 
claim[s], please let us know.  If you have any evidence in 
your possession that pertains to your claim[s], please send 
it to us."  See the June 17, 2004 VCAA letter, page 2.  The 
Board believes that these requests comply with the 
requirements of 38 C.F.R. § 3.159(b) in that they informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that the May 2003 and June 2004 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claims, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  Even 
though the May 2003 letter requested a response within 30 
days and the June 2004 letter requested a response within 60 
days, the May 2003 letter also expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
The one year period has since elapsed.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claims, which was by rating decision in March 1998.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  However, 
furnishing the veteran with VCAA notice prior to the 
enactment of the VCAA in November 2000 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004. 

In this case, the veteran was provided with VCAA notice 
through the May 2003 and June 2004 VCAA letters.  His claims 
were readjudicated in the July 2005 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's 
service medical records and private and VA treatment records.  
The RO also has obtained the veteran's Social Security 
Administration disability records.  The veteran was provided 
VA examinations in September 1997 and October 1997, the 
results of which will be referred to below.  The reports of 
the medical examinations reflect that the examiners recorded 
the veteran's past medical history, noted his current 
complaints, conducted physical and psychiatric evaluations 
and rendered appropriate diagnoses and opinions.

The Board notes that the veteran failed to appear for a VA 
examination scheduled for him at the Nashville VA Medical 
Center (VAMC) in June 2005.  The RO sent the veteran a letter 
dated June 14, 2005 which informed him of the failure to 
appear for the examination and asked him if he would be 
willing to report for another examination if one was 
rescheduled for him.  The veteran did not respond to this 
inquiry.  The Board must emphasize for the veteran that the 
Court has held that the duty to assist "is not always a one-
way street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991), at 193.

The obligation to report for a VA examination, and the 
ramifications for the failure to do so, are set forth at 38 
C.F.R. § 3.655 (2004), which stipulates, in pertinent part, 
that, "[w]hen entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such an examination or re-
examination, action shall be taken in accordance with 
paragraph (b)...of this section as appropriate....(b) 
Original or reopened claim...When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the evidence shall be rated based on the 
evidence of record."  38 C.F.R. § 3.655 (2004).  Accordingly, 
the veteran's claims will be decided based on the evidence of 
record, including the veteran's September 1997 and October 
1997 VA examination reports.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran presented personal 
testimony at a Travel Board hearing before the undersigned 
Veterans Law Judge in October 2000.  He has not indicated the 
presence of any other evidence pertinent to his claims.

The Board notes that the veteran asked for an additional 
hearing in a statement received at the RO in May 2003.  The 
veteran has a right to a personal hearing before a Veterans 
Law Judge.  See 38 C.F.R. § 20.700(a) (2004).  However, in 
light of the fact that the veteran has already provided 
personal testimony at the October 2000 Travel Board hearing, 
this request must be denied.  

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.

1.  Entitlement to service connection for a dental condition.

Pertinent law and regulations

Service connection - dental claims

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(a) and (b) 
(2004).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2004).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Analysis

The veteran is seeking service connection for a dental 
condition.  The Board notes that the veteran has not applied 
for VA outpatient dental treatment, and that matter is not 
before the Board.
 
VA law and regulations limit compensable dental disabilities.  
As noted above, under 38 C.F.R. § 3.381 (2004), service 
connection for treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
in accordance with 38 C.F.R. § 17.161 (2004). Moreover, in-
service dental treatment, even extractions, does not 
constitute dental trauma.  See VAOPGCPREC 5-97.  Hence, the 
law precludes establishment of service connection for 
compensation purposes for treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease such disabilities.

Furthermore, VA's Rating Schedule distinguishes between 
"replaceable missing teeth" or periodontal disease, and teeth 
lost as a result of "loss of substance of body of maxilla or 
mandible."  See Simington v. West, 11 Vet. App. 41 (1998).  
The former may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment, but the loss of teeth as 
described in the latter provision may be service-connected 
for compensation purposes and rated, in accordance with the 
applicable diagnostic code, when the loss is service-
connected.  38 C.F.R. § 3.381; see 38 C.F.R. § 4.150, 
Diagnostic Codes 9900 to 9916 (2004).

The veteran's service medical records reflect no dental 
condition other than replaceable missing teeth and treatable 
carious teeth.  As discussed above, service connection may 
not by law be granted for such.  No "loss of substance of 
body of maxilla or mandible" is demonstrated in the evidence 
of record.  See Simington, supra.  This finding is confirmed 
in the October 1997 VA dental examination, which diagnosed 
the veteran with acquired loss of teeth, dental caries and 
advanced chronic adult periodontitis.  Though the examiner 
indicated that the veteran's maxillary edentulous ridges were 
intensely erythematous, there was no indication of loss of 
substance of body of maxilla or mandible at that time, let 
alone during service.   

In short, because the replaceable missing teeth and treatable 
carious teeth are not disabling conditions for which service 
connection may be granted for compensation purposes, and no 
other dental condition was shown during or after service, a 
basis for payment of compensation benefits in connection with 
the veteran's claim has not been established.

For the reasons and bases expressed above the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a dental 
condition, as no loss of substance of body of maxilla or 
mandible in service has been demonstrated.  The benefit 
sought on appeal is accordingly denied.

2.  Entitlement to service connection for PTSD.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  
Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).
Analysis

The veteran is seeking entitlement to service connection for 
PTSD.  The Board recognizes that the veteran was diagnosed 
with schizoid personality in service.  
See the hearing transcript, page 9.  Additionally, the 
current medical records evidence a number of diagnoses of 
depression.  However, the veteran has limited his current 
claim to entitlement to service connection for PTSD, and the 
Board's analysis will be similarly limited.  

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); Moreau v. Brown, 9 Vet. App. 389 (1996).

With respect to element (1), current disability, there is no 
competent medical evidence that the veteran currently has 
PTSD.  

In a January 1992 record from Cypress Creek Hospital, J.S., 
D.O. assessed the veteran with major depression, recurrent 
severe.  Dr. J.S. also suggested a "rule out" diagnosis of 
PTSD, but did not make an actual diagnosis of such.  

In an August 1996 record from Brookwood Medical Center, S.T., 
M.D., noted that the veteran had "a past diagnosis of PTSD 
from when he worked as a policeman where he apparently had 
been injured on the job."  On a follow-up visit with the 
veteran in September 1996, Dr. S.T. performed a mental status 
examination of the veteran and determined that although the 
veteran exhibited signs of chronic depression and dysthymia, 
his PTSD was now "resolved."   

The veteran presented for a VA psychiatric examination in 
September 1997, at which time he indicated that he had been 
diagnosed with PTSD 15 years earlier (i.e. in approximately 
1982, fifteen years after he left military service).  The 
examiner noted that the veteran "reports a history of PTSD.  
I concur with this diagnosis of PTSD, mild."  

Subsequent VAMC outpatient treatment records indicate that 
the veteran has presented for treatment for depression over 
the years.  These records do not contain any diagnosis of 
PTSD.  

Thus, the only actual diagnosis of PTSD is one report, in 
September 1997, in which the examiner diagnosed mild PTSD, 
based on the veteran's reported history of PTSD.  Setting 
aside for the moment the fact that such report appears to 
link the veteran's claimed PTSD to post-service incidents and 
not to his military service, the Board does not believe that 
this one isolated report serves to establish a current 
diagnosis of PTSD.

The Board finds the diagnosis of the September 1997 VA 
examiner lacks probative value.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein [in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].  

First, there is no indication from the 1997 VA examiner that 
the veteran met the DSM-IV criteria for a diagnosis of PTSD.  
The provisions of 38 C.F.R. § 3.304 specifically require that 
PTSD be diagnosed in accordance with 38 C.F.R. § 4.125(a) 
(2004), which in turn requires that any diagnosis of a mental 
disorder conform to the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM- IV).  

Furthermore, there is no indication that the examiner 
reviewed the veteran's medical history to verify that there 
was a prior diagnosis of PTSD.  In fact, there does not 
appear to have been any diagnosis of PTSD.  Rather, the 
examiner appears to have relied on the history of PTSD as 
reported by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  Accordingly, the Board finds the September 1997 
examination report unpersuasive.  See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

Moreover, the September 1997 diagnosis of mild PTSD is the 
only PTSD diagnosis of record.  In 1996, Dr. S.T., also 
relying on the veteran's statements, reported a past history 
of PTSD, but PTSD was not diagnosed at that time.  The 
remainder of the veteran's medical records are negative with 
respect to PTSD.  The Board finds this negative evidence, 
over a period of many years, to be particularly significant.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence]. 

To the extent that the veteran himself is attempting to 
provide evidence concerning the existence of his PTSD, it is 
now well established that an opinion of a person without 
medical training or experience on medical matters such as 
diagnosis and etiology is entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of a current diagnosis of PTSD, service connection 
may not be granted.  Accordingly, the element (1) of 38 
C.F.R. § 3.304(f), a current medical diagnosis of PTSD, is 
not met, and the veteran's claim fails on that basis alone.  

For the sake of completeness, the Board will address the 
remaining two elements.

With respect to element (2) of 38 C.F.R. § 3.304(f), credible 
supporting evidence that a claimed in-service stressor 
actually occurred,  the Board initially finds that the 
veteran did not engage in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b).  He did not serve in 
Vietnam.  Indeed, it does not appear that he himself is 
contending that he served in combat.  Indeed, the veteran's 
claimed stressors do not involve his actual participation in 
combat.  The Board therefore concludes that combat status has 
not been demonstrated in this case.  Because it has not been 
shown that the veteran engaged in combat, the law requires 
that stressors be corroborated by evidence other than the 
veteran's own statements.

With respect to claimed in-service stressors, the veteran 
mentioned witnessing another serviceperson commit suicide and 
also witnessing two men who were attempting to escape the 
stockade get shot.  The veteran provided the name of the 
purported suicide victim, but did not provide a name of the 
two men who were shot in their attempt to flee the stockade 
or the guard who shot them.  The RO submitted a stressor 
statement to CURR for verification in August 2004.  CURR 
responded in May 2005 that it was unable to verify the 
veteran's stressors.  Since there has been no verification of 
the veteran's claimed stressors, element (2) of 38 C.F.R. 
§ 3.304(f) is therefore not met, and the veteran's PTSD claim 
independently fails on that basis also.

With respect to element (3), medical nexus, there is no 
medical opinion which relates a diagnosis of PTSD to an in-
service stressor.  As has been discussed above with respect 
to element (1), the only PTSD diagnosis of record, in 1997, 
appears to relate such diagnosis to post-service events.  The 
1996 medical reports, which did not diagnose PTSD at that 
time, related the veteran's past history of PTSD to post 
service events.  

As stated above, establishing service connection for PTSD 
requires the satisfaction of three specific criteria.  In 
this case, none of the elements are met.  In the absence of 
any of the required elements under 38 C.F.R. § 3.304(f), the 
claim for service connection for PTSD is denied.


ORDER

Entitlement to service connection for a dental condition is 
denied.

Entitlement to service connection for PTSD is denied.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


